Citation Nr: 0820722	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2008.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on December 7, 2007, in Cleveland, Ohio, 
before Joy A. McDonald, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The Board also observes that the issue of entitlement to an 
earlier effective date for the grant of service connection 
for type II diabetes mellitus is on appeal.  However, that 
issue is the subject of a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board remanded the case in February 2008 for further 
development, to include obtaining a medical opinion based 
upon a review of the veteran's claims file addressing the 
etiology of the veteran's sarcoidosis.  However, the veteran 
has still not been afforded such an examination.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
"that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders." Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, 
and if not, "the Board itself errs in failing to ensure 
compliance." Id.  Therefore, the Board finds it necessary to 
remand the claim so that the veteran is afforded a VA 
examination in connection with his claim for service 
connection for sarcoidosis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of his 
sarcoidosis.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination; failure to note in the 
examination report that both were 
reviewed will result in the examination 
being returned as insufficient.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether the 
veteran's sarcoidosis is related to his 
military service, to include whether the 
sarcoidosis is the result of the 
conceded exposure to herbicides in 
service.  If the examiner cannot provide 
an opinion without resorting to 
speculation, it must be so stated.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

